Citation Nr: 0402021	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-15 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement a retroactive payment of Dependents Educational 
Assistance benefits under the provisions of 38 U.S.C.A § 3500 
(Chapter 35), to include the question of whether the 
application was timely filed.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that by letter dated in November 2003, the 
Board requested the appellant to complete a VA Form 21-22 if 
he wished to appoint a representative or a VA Form 22a if he 
wished to appoint an agent or private attorney.  The 
appellant was informed that if he failed to respond within 30 
days, the Board would "proceed with its review of [his] case 
without representation."  No response has been received from 
the appellant.  The request was sent to his latest known 
address of record and was not returned as undeliverable by 
the United States Postal Service.  Accordingly, the Board now 
proceeds with appellate consideration of the case with no 
appointed service organization or agent representing the 
appellant.


REMAND

Educational assistance is payable to the dependent child of a 
veteran who has a permanent and total disability rating.  38 
U.S.C.A. § 3500 (West 2002); 38 C.F.R. §§ 20.3020, 20.3021 
(2003).

The basic period of eligibility for a dependent child 
generally begins with the child's 18th birthday or successful 
completion of secondary schooling, whichever occurs first.  
An exception exists, however, if the veteran is granted an 
effective date for the permanent and total disability rating 
after the child turns age 18 but before he or she reaches age 
26.  In that case the beginning date will be the effective 
date of the permanent and total rating or the date of 
notification to the veteran, whichever is more advantageous.  
38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. § 21.3041 
(2003).

In the case at hand, by letter dated in September 2002, the 
RO notified the appellant that his August 2002 request for 
Chapter 35 benefits was untimely.  The RO apparently based 
its determination, in part, on a May 2001 letter to the 
veteran that notified him that he had been found to be 
permanently and totally disabled effective July 18, 1991, and 
established the appellant's basic eligibility for Chapter 35 
benefits effective July 18, 1991.  The May 2001 letter is not 
of record.  

In this case, because the timeliness of the appellant's 
application for Chapter 35 benefits is at issue, a copy of 
the May 2001 notice letter should be associated with the 
record.  

Accordingly, the case is hereby REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following action:

1.  The RO should take the appropriate 
steps to obtain and associate with the 
appellant's education file a copy of the 
May 2001 letter to the veteran that 
notified him that he had been found to be 
permanently and totally disabled 
effective July 18, 1991, and established 
the appellant's basic eligibility for 
Chapter 35 benefits effective July 18, 
1991.  

2.  Upon completion of the requested 
development, the RO should readjudicate 
the issue on appeal in light of all 
pertinent evidence and legal authority, 
providing adequate reasons and bases for 
its determination.  

3.  If the claim continues to be denied, 
the RO should provide to the appellant an 
appropriate supplemental statement of the 
case (SSOC) and afford him the requisite 
opportunity to respond to the SSOC before 
the file is returned to the Board for 
further consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



